NY Hn Uo FP WH WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-02100-RSL Document5 Filed 01/22/20 Page 1 of 4

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON, AT SEATTLE

 

 

TRISHA YORK, a Washington resident,
Plaintiff, Case No.: 2:19-cv-02100-RSL
VS. STIPULATED MOTION FOR
EXTENSION OF DEADLINE TO
HR ACQUISITION I CORPORATION, a foreign RESPOND TO COMPLAINT
corporation,
NOTED ON CALENDAR:
Defendant. JANUARY 22, 2020
STIPULATION

The parties hereby file this stipulated motion pursuant to LCR 7(d)(1) and LCR 10(g) to
extend the deadline for Defendant HR Acquisition I Corporation (“HR Acquisition”) to file its
response to Plaintiff's Complaint, which was filed on December 30, 2019 (Dkt. No. 1).

Plaintiff served HR Acquisition with a copy of the Complaint on January 2, 2020. In the
absence of an Order extending the deadline to respond to Plaintiffs Complaint, Defendant HR
Acquisition response to Plaintiff's Complaint must be filed with the Court no later than January
23,2020. The Parties join in asking the Court for this extension so they can focus their efforts on
obtaining a negotiated resolution to this matter without further involving the Court in this dispute.
The Parties are optimistic that, with the additional time provided by the proposed extension, they
can resolve some or all of the claims asserted in Plaintiff's Complaint.

The Parties therefore jointly ask the Court to extend Defendant’s time to answer or

STIPULATED MOTION FOR OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
EXTENSION OF TIME TO RESPOND TO 1201 Third Avenue, Suite 5150 | Seattle, WA 98101
COMPLAINT - 1 Phone: 206-693-7057 | Fax: 206-693-7058

(No. 2:19-cv-02100)

 
Go

oO > JY BD A A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-02100-RSL Document5 Filed 01/22/20 Page 2 of 4

otherwise respond to Plaintiff's Complaint, and to establish a new response deadline of Monday,

February 3, 2020.
Dated: January 22, 2020.

 

WA CIVIL & DISABILITY ADVOCATE

By: /s/ Michael Terasaki
Conrad Reynoldson, WSBA #48187
Michael Terasaki, WSBA #51923
WA Civil & Disability Advocate
4115 Roosevelt Way NE, Ste B
Seattle, WA 98105
Phone: 206-428-3558
conrad@wacda.com
terasaki@wacda.com

Attorneys for Plaintiff

 

 

 

OGLETREE, DEAKINS, NASH, SMOAK
& STEWART, P.C.

By: /s/ Laurence A. Shapero
Laurence A. Shapero, WSBA #31301
1201 Third Avenue, Suite 5150
Seattle, WA 98101
Phone: 206-693-7057
laurence.shapero@ogletree.com

Attorneys for Defendants HR Acquisition
I Corporation

 

STIPULATED MOTION FOR
EXTENSION OF TIME TO RESPOND TO
COMPLAINT - 2

(No. 2:19-cv-02100)

OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.

1201 Third Avenue, Suite 5150 | Seattle, WA 98101
Phone: 206-693-7057 | Fax: 206-693-7058

 

 
&- Ww hb

Oo co TI DH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-02100-RSL Document5 Filed 01/22/20 Page 3 of 4

~-PROPOSED ORDER

Pursuant to the stipulated motion of the parties as set forth above, IT IS HEREBY
ORDERED that the parties’ motion is GRANTED, and IT IS HEREBY ORDERED that the
deadline for Defendant to answer, move, or otherwise respond to Plaintiff's Complaint is extended
to February 3, 2020. .

IT IS SO ORDERED this as day of Nannie , 2020.

Hie C Caheud iY

= Robert S. Lasnik
United States District Court Judge

 

STIPULATED MOTION FOR OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
EXTENSION OF TIME TO RESPOND TO 1201 Third Avenue, Suite 5150 | Seattle, WA 98101
COMPLAINT - 3 Phone: 206-693-7057 | Fax: 206-693-7058

(No. 2:19-cv-02100)

 
